Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1- 20 have been examined in this application. This communication is the first action on the merits. Information Disclosure Statement (IDS) filed on April 8, 2020 has been acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 are directed to a method for model based product development forecasting, Claims 8-13 are directed to a system for model based product development forecasting and Claims 14-20 are directed to an article of manufacture for model based product development forecasting.
Claim 1 recites a method for model based product development forecasting, Claim 8 recites a system for model based product development forecasting and Claim 14 recites an article of manufacture for model based product development forecasting, which include receiving a description associated with a proposed feature for a vehicle; identifying a domain parameter associated with the proposed feature, wherein the domain parameter indicates that the proposed feature pertains to an automotive domain; inputting the description and the domain parameter into a trained model; and 
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The “computer”, “system”, “processor”, “memory”, and “computer-readable storage medium” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in forecasting. 
See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. With regards to step 2A and the additional element of “trained model” and it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. When the trained model has already been trained and data is simply inputted into the model. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-7, 9-13 and 15-20 recite the additional elements wherein the domain parameter are identified based on keywords from the description; wherein the description includes plain language terms that convey aspects of the proposed feature; wherein the trained model is trained based on model data including historical data, domain data, and feature data; wherein the domain data is vehicle data from the vehicle; wherein the model data is analyzed to remove noisy data and outliers; wherein a plurality of labeling functions are determined based on the analyzed model data, and wherein the plurality of labeling functions are input into a generative model used to train the trained model; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 8 and 14. Regarding Claims 4, 7, 11 , 13 17  and 20 and the additional element of “trained model” and it is MPEP 2106.05(f) – Mere Instructions to Apply an Exception. When the trained model has already been trained and data is simply inputted into the model. The trained model is simply applied to return a result. Neither the result nor the training provide a practical application or significantly more than the identified abstract idea. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 14 are rejected under 35 U.S.C. 102a(1) as being anticipated by Kasturi et al., US Patent No. 10157347B1 [hereinafter Kasturi].
Regarding Claim 1,  
Kasturi teaches
A computer-implemented method for model based product development forecasting, comprising: receiving a description associated with a proposed feature for a vehicle (Kasturi Col 10 Ln1- 55-“ Data extraction/consumption module (DEC) 148 may receive data from a variety of data sources, such as one or more social network databases 302, domain databases 304, contextual databases 306 and web sites, keyword searches, or RSS feeds 308 sources. Each of these data sources 302, 304, 306, and 308 may communicate with DEC 148 via a corresponding input module 310, 312, 314, and 316, respectively. Domain databases 304 may provide enterprise-specific information, records and other data regarding a particular enterprise (also referred to herein as experienced-based information). Such enterprise-specific information may relate to, for example, customers, transactions, support requests, products, parts, trouble codes, diagnostic codes, repair or service information, and financial data. In an embodiment for processing automotive service information, for example, domain DB 304 may comprise automotive service records, service orders, vehicle diagnostic information, or other historical or experience-based service information. This information may be received by the DEC module 148 via a web service API 312, e.g., a Java database connectivity (JDVC), open database connectivity (ODBC), or any other API or connection means. In other embodiments, enterprise data or broader domain information may be loaded into the system or read from computer-readable storage media connected to or otherwise in communication with System 100.”);
 identifying a domain parameter associated with the proposed feature, wherein the domain parameter indicates that the proposed feature pertains to an automotive domain (Kasturi Col 11 Ln 47-67–“Taxonomy based extractor 334 may be customized to extract domain-specific data points, such as product names, service listing, or any taxonomy relevant to the business. Domain-specific synonym lists can also be provided for wider searches. This may also include looking for spelling variations, abbreviations, and/or other common features of terms. In a repair service industry application, custom taxonomy can include names of the most common set of components and other terms associated with the machine, device or service under consideration (e.g., an automobile). Since the same component may be referenced using different terms, synonym lists are provided against these taxonomies. In an automotive enterprise example, extractor 334 can be configured to identify a taxonomy term that matches a term within vehicle-service data, such as from a vehicle repair order (RO). A term in a taxonomy of terms or a term within the vehicle-service data can include one or more words, abbreviations, acronyms, or numbers, or some other portion of a natural language that can be classified as a term. A term in a taxonomy can be designated as a standard term. One or more non-standard terms can be associated with a standard term. A non-standard term can be a synonym, an abbreviation, or alternative spelling of its associated standard term. Alternative spellings can include misspelled terms.”); 
inputting the description and the domain parameter into a trained model (Kasturi Col 24 Ln52-67-“ In some embodiments, the domain knowledge model represents of two types of knowledge base for feature extracting. The first is apriori knowledge, where given a set of predefined results, the system will extract features from the domain data set and systematically match them with existing training data. The second is aposteriori knowledge where the system is trained with the help of domain experts offering specific clues for the system. Knowledge- In some embodiments, the knowledge data encapsulates a list of features to look for in the domain data set, as defined by domain meta data, and a list of rules to apply to the data; Feature-In some embodiments the feature model is a description of features that are to be extracted from the domain data set. ”)
 and generating a scope parameter for the proposed feature, wherein the scope parameter indicates an amount of at least one resource to develop the proposed feature. (Kasturi Col 2 Ln 42-50 -In one embodiment, a system is configured to analyze and interpret the context of data from a variety of different enterprises by adapting to a given context or contexts of enterprise data. For example, a service repair business has enterprise-specific information about issues or symptoms, diagnoses, recommended actions, repairs, parts, and/or recommendations depending on the type of domain they deal with: automotive, healthcare, home appliances, electronics, aeronautics.; Col 12 Ln 46-67- “A set of machine learning tools 370 within core engine 154, may further process the aggregated, weighted and normalized enterprise data from 360. Such tools and processes may include visualization engine 168, recommendation engine 374, statistical analyzer 376, query engine 290, classifier 160-1, clusterer 160-2, a profile processor 382, and an inference engine 388.; Col 20 Ln39-57- In FIG. 13, a method 1300 of using feature extraction engine 164 for realtime feature extraction is shown. This model may be the same domain-specific model that was processed in method 1200 above, where method 1300 is applied to further improve or augment the model using real time information. Following start 1310, the domain specific model is loaded 1312. Real-time information from feedback services 166-1 (of FIG. 2) is applied and the model is re-indexed 1314. The information may be, for example, from connected devices or user terminals in an enterprise. In the automotive service example, information provided by feedback services 166-1 may include a new work order entered by a service technician, or diagnostic information from a connected device, and/or involve a query from query engine 190. Using the re-indexed model, an entity relation annotated with contextual data is built or modified 1316. Features are extracted 1318, the model is annotated with features 1320, and feature vectors are stored 1322 as described above. The process ends at 1324. As described with respect to other figures above (e.g., FIG. 3), the foregoing example feature extraction methods 1200 and 1300 may be applied using the system to any desired enterprise, including without limitation automotive, healthcare, home appliances, electronics, or aeronautics enterprises.”)
Regarding Claim 2, Claim 9 and Claim 15,
The computer-implemented method for the model based product development forecasting of claim 1, wherein the domain parameter are identified based on keywords from the description.; (Kasturi Col 10 Ln32-57-“ Data extraction/consumption module (DEC) 148 may receive data from a variety of data sources, such as one or more social network databases 302, domain databases 304, contextual databases 306 and web sites, keyword searches, or RSS feeds 308 sources. Each of these data sources 302, 304, 306, and 308 may communicate with DEC 148 via a corresponding input module 310, 312, 314, and 316, respectively. Domain databases 304 may provide enterprise-specific information, records and other data regarding a particular enterprise (also referred to herein as experienced-based information). Such enterprise-specific information may relate to, for example, customers, transactions, support requests, products, parts, trouble codes, diagnostic codes, repair or service information, and financial data. In an embodiment for processing automotive service information, for example, domain DB 304 may comprise automotive service records, service orders, vehicle diagnostic information, or other historical or experience-based service information. This information may be received by the DEC module 148 via a web service API 312, e.g., a Java database connectivity (JDVC), open database connectivity (ODBC), or any other API or connection means. In other embodiments, enterprise data or broader domain information may be loaded into the system or read from computer-readable storage media connected to or otherwise in communication with System 100.”)
Regarding Claim 3, Claim 10 and Claim 16,
The computer-implemented method for the model based product development forecasting of claim 1, wherein the description includes plain language terms that convey aspects of the proposed feature; (Kasturi Col 3 Ln1-20-“ In another aspect, systems and methods provide an ability to build analytical models over large amounts enterprise data using high-level abstraction to facilitate easy integration into any external enterprise solution(s). In other aspects, a natural language processing system includes instructions for receiving unstructured information or unstructured numeric and/or alphanumeric textual information, e.g. repair information written in “incomplete” natural language, broken words and/or gibberish, converting it into contextual metadata of rich information, and suggesting a solution to for the repair with high accuracy (e.g., 70%-90% or more). “Incomplete” refers to sentences that are not fully formed, broken words, has some cryptic meaning that is only meaningful to an domain expert, however, absent of or deficient in language-specific corpus. In another aspect, systems may be configured to automatically learn and discover symptoms for a problem by analyzing unstructured data using “clues” of natural language and ontology of noun phrases associated with a feature of interest.”)
Regarding Claim 4, Claim 11 and Claim 17,
The computer-implemented method for the model based product development forecasting of claim 1, wherein the trained model is trained based on model data including historical data, domain data, and feature data. (Kasturi Col 5 Ln18-25-“ Historical analysis of data obtained from diagnostic tools or connected devices, e.g., using an instance clustering strategy, may facilitate identification of the most prominent data features and set of clusters. Each cluster may represent a defect, its cause and symptoms. This may further extended to recommend corrective action to be taken based on historical observations. Such a clustering strategy may utilize domain-specific feature extraction, which may include: Regular Expression Extraction: Defining regular expression for identification of diagnostic codes which are generated by diagnostic devices.”; Col 10 Ln32-57-“ Data extraction/consumption module (DEC) 148 may receive data from a variety of data sources, such as one or more social network databases 302, domain databases 304, contextual databases 306 and web sites, keyword searches, or RSS feeds 308 sources. Each of these data sources 302, 304, 306, and 308 may communicate with DEC 148 via a corresponding input module 310, 312, 314, and 316, respectively. Domain databases 304 may provide enterprise-specific information, records and other data regarding a particular enterprise (also referred to herein as experienced-based information). Such enterprise-specific information may relate to, for example, customers, transactions, support requests, products, parts, trouble codes, diagnostic codes, repair or service information, and financial data.”)
Regarding Claim 5, Claim 12 and Claim 18,
The computer-implemented method for the model based product development forecasting of claim 4, wherein the domain data is vehicle data from the vehicle. (Kasturi Col 10 Ln1- 55-“ Data extraction/consumption module (DEC) 148 may receive data from a variety of data sources, such as one or more social network databases 302, domain databases 304, contextual databases 306 and web sites, keyword searches, or RSS feeds 308 sources. Each of these data sources 302, 304, 306, and 308 may communicate with DEC 148 via a corresponding input module 310, 312, 314, and 316, respectively. Domain databases 304 may provide enterprise-specific information, records and other data regarding a particular enterprise (also referred to herein as experienced-based information). Such enterprise-specific information may relate to, for example, customers, transactions, support requests, products, parts, trouble codes, diagnostic codes, repair or service information, and financial data. In an embodiment for processing automotive service information, for example, domain DB 304 may comprise automotive service records, service orders, vehicle diagnostic information, or other historical or experience-based service information. This information may be received by the DEC module 148 via a web service API 312, e.g., a Java database connectivity (JDVC), open database connectivity (ODBC), or any other API or connection means. In other embodiments, enterprise data or broader domain information may be loaded into the system or read from computer-readable storage media connected to or otherwise in communication with System 100.”; Col 11 Ln 47-67)

Regarding Claim 8,  
Kasturi teaches
A system for model based product development forecasting, the system comprising: a memory storing instructions when executed by a processor cause the processor to: receive a description associated with a proposed feature for a vehicle; (Kasturi Col 9 Ln5-23-“ Processor 232 can include one or more general purpose processors and/or one or more special purpose processors (e.g., digital signal processors, application specific integrated circuits, etc.). Processors 232 can be configured to execute computer-readable program instructions (e.g., instructions within application modules 246) that are stored in memory 240 and/or other instructions as described herein. Memory 240 can include one or more computer-readable storage media that can be read and/or accessed by at least one of processors 232. The one or more computer-readable storage media can include volatile and/or non-volatile storage components, such as optical, magnetic, organic or other memory or disc storage, which can be integrated in whole or in part with at least one of processors 232. In some embodiments, data storage 240 can be implemented using a single physical device (e.g., one optical, magnetic, organic or other memory or disc storage unit), while in other embodiments, data storage 240 can be implemented using two or more physical devices.”; Col 10 Ln1- 55-“ Data extraction/consumption module (DEC) 148 may receive data from a variety of data sources, such as one or more social network databases 302, domain databases 304, contextual databases 306 and web sites, keyword searches, or RSS feeds 308 sources. Each of these data sources 302, 304, 306, and 308 may communicate with DEC 148 via a corresponding input module 310, 312, 314, and 316, respectively. Domain databases 304 may provide enterprise-specific information, records and other data regarding a particular enterprise (also referred to herein as experienced-based information). Such enterprise-specific information may relate to, for example, customers, transactions, support requests, products, parts, trouble codes, diagnostic codes, repair or service information, and financial data. In an embodiment for processing automotive service information, for example, domain DB 304 may comprise automotive service records, service orders, vehicle diagnostic information, or other historical or experience-based service information. This information may be received by the DEC module 148 via a web service API 312, e.g., a Java database connectivity (JDVC), open database connectivity (ODBC), or any other API or connection means. In other embodiments, enterprise data or broader domain information may be loaded into the system or read from computer-readable storage media connected to or otherwise in communication with System 100.”);
 identify a domain parameter associated with the proposed feature, wherein the domain parameter indicates that the proposed feature pertains to an automotive domain (Kasturi Col 11 Ln 47-67–“Taxonomy based extractor 334 may be customized to extract domain-specific data points, such as product names, service listing, or any taxonomy relevant to the business. Domain-specific synonym lists can also be provided for wider searches. This may also include looking for spelling variations, abbreviations, and/or other common features of terms. In a repair service industry application, custom taxonomy can include names of the most common set of components and other terms associated with the machine, device or service under consideration (e.g., an automobile). Since the same component may be referenced using different terms, synonym lists are provided against these taxonomies. In an automotive enterprise example, extractor 334 can be configured to identify a taxonomy term that matches a term within vehicle-service data, such as from a vehicle repair order (RO). A term in a taxonomy of terms or a term within the vehicle-service data can include one or more words, abbreviations, acronyms, or numbers, or some other portion of a natural language that can be classified as a term. A term in a taxonomy can be designated as a standard term. One or more non-standard terms can be associated with a standard term. A non-standard term can be a synonym, an abbreviation, or alternative spelling of its associated standard term. Alternative spellings can include misspelled terms.”); 
input the description and the domain parameter into a trained model (Kasturi Col 24 Ln52-67-“ In some embodiments, the domain knowledge model represents of two types of knowledge base for feature extracting. The first is apriori knowledge, where given a set of predefined results, the system will extract features from the domain data set and systematically match them with existing training data. The second is aposteriori knowledge where the system is trained with the help of domain experts offering specific clues for the system. Knowledge- In some embodiments, the knowledge data encapsulates a list of features to look for in the domain data set, as defined by domain meta data, and a list of rules to apply to the data; Feature-In some embodiments the feature model is a description of features that are to be extracted from the domain data set. ”)
 and generate a scope parameter for the proposed feature, wherein the scope parameter indicates an amount of at least one resource to develop the proposed feature. (Kasturi Col 2 Ln 42-50 –“In one embodiment, a system is configured to analyze and interpret the context of data from a variety of different enterprises by adapting to a given context or contexts of enterprise data. For example, a service repair business has enterprise-specific information about issues or symptoms, diagnoses, recommended actions, repairs, parts, and/or recommendations depending on the type of domain they deal with: automotive, healthcare, home appliances, electronics, aeronautics.; Col 12 Ln 46-67- “A set of machine learning tools 370 within core engine 154, may further process the aggregated, weighted and normalized enterprise data from 360. Such tools and processes may include visualization engine 168, recommendation engine 374, statistical analyzer 376, query engine 290, classifier 160-1, clusterer 160-2, a profile processor 382, and an inference engine 388.; Col 20 Ln39-57- In FIG. 13, a method 1300 of using feature extraction engine 164 for realtime feature extraction is shown. This model may be the same domain-specific model that was processed in method 1200 above, where method 1300 is applied to further improve or augment the model using real time information. Following start 1310, the domain specific model is loaded 1312. Real-time information from feedback services 166-1 (of FIG. 2) is applied and the model is re-indexed 1314. The information may be, for example, from connected devices or user terminals in an enterprise. In the automotive service example, information provided by feedback services 166-1 may include a new work order entered by a service technician, or diagnostic information from a connected device, and/or involve a query from query engine 190. Using the re-indexed model, an entity relation annotated with contextual data is built or modified 1316. Features are extracted 1318, the model is annotated with features 1320, and feature vectors are stored 1322 as described above. The process ends at 1324. As described with respect to other figures above (e.g., FIG. 3), the foregoing example feature extraction methods 1200 and 1300 may be applied using the system to any desired enterprise, including without limitation automotive, healthcare, home appliances, electronics, or aeronautics enterprises.”)
Regarding Claim 14,  
Kasturi teaches
A non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method, the method comprising: receiving a description associated with a proposed feature for a vehicle; (Kasturi Col 9 Ln5-23-“ Processor 232 can include one or more general purpose processors and/or one or more special purpose processors (e.g., digital signal processors, application specific integrated circuits, etc.). Processors 232 can be configured to execute computer-readable program instructions (e.g., instructions within application modules 246) that are stored in memory 240 and/or other instructions as described herein. Memory 240 can include one or more computer-readable storage media that can be read and/or accessed by at least one of processors 232. The one or more computer-readable storage media can include volatile and/or non-volatile storage components, such as optical, magnetic, organic or other memory or disc storage, which can be integrated in whole or in part with at least one of processors 232. In some embodiments, data storage 240 can be implemented using a single physical device (e.g., one optical, magnetic, organic or other memory or disc storage unit), while in other embodiments, data storage 240 can be implemented using two or more physical devices.”; Col 10 Ln1- 55-“ Data extraction/consumption module (DEC) 148 may receive data from a variety of data sources, such as one or more social network databases 302, domain databases 304, contextual databases 306 and web sites, keyword searches, or RSS feeds 308 sources. Each of these data sources 302, 304, 306, and 308 may communicate with DEC 148 via a corresponding input module 310, 312, 314, and 316, respectively. Domain databases 304 may provide enterprise-specific information, records and other data regarding a particular enterprise (also referred to herein as experienced-based information). Such enterprise-specific information may relate to, for example, customers, transactions, support requests, products, parts, trouble codes, diagnostic codes, repair or service information, and financial data. In an embodiment for processing automotive service information, for example, domain DB 304 may comprise automotive service records, service orders, vehicle diagnostic information, or other historical or experience-based service information. This information may be received by the DEC module 148 via a web service API 312, e.g., a Java database connectivity (JDVC), open database connectivity (ODBC), or any other API or connection means. In other embodiments, enterprise data or broader domain information may be loaded into the system or read from computer-readable storage media connected to or otherwise in communication with System 100.”);
 identifying a domain parameter associated with the proposed feature, wherein the domain parameter indicates that the proposed feature pertains to an automotive domain (Kasturi Col 11 Ln 47-67–“Taxonomy based extractor 334 may be customized to extract domain-specific data points, such as product names, service listing, or any taxonomy relevant to the business. Domain-specific synonym lists can also be provided for wider searches. This may also include looking for spelling variations, abbreviations, and/or other common features of terms. In a repair service industry application, custom taxonomy can include names of the most common set of components and other terms associated with the machine, device or service under consideration (e.g., an automobile). Since the same component may be referenced using different terms, synonym lists are provided against these taxonomies. In an automotive enterprise example, extractor 334 can be configured to identify a taxonomy term that matches a term within vehicle-service data, such as from a vehicle repair order (RO). A term in a taxonomy of terms or a term within the vehicle-service data can include one or more words, abbreviations, acronyms, or numbers, or some other portion of a natural language that can be classified as a term. A term in a taxonomy can be designated as a standard term. One or more non-standard terms can be associated with a standard term. A non-standard term can be a synonym, an abbreviation, or alternative spelling of its associated standard term. Alternative spellings can include misspelled terms.”); 
inputting the description and the domain parameter into a trained model (Kasturi Col 24 Ln52-67-“ In some embodiments, the domain knowledge model represents of two types of knowledge base for feature extracting. The first is apriori knowledge, where given a set of predefined results, the system will extract features from the domain data set and systematically match them with existing training data. The second is aposteriori knowledge where the system is trained with the help of domain experts offering specific clues for the system. Knowledge- In some embodiments, the knowledge data encapsulates a list of features to look for in the domain data set, as defined by domain meta data, and a list of rules to apply to the data; Feature-In some embodiments the feature model is a description of features that are to be extracted from the domain data set. ”)
 and generating a scope parameter for the proposed feature, wherein the scope parameter indicates an amount of at least one resource to develop the proposed feature. (Kasturi Col 2 Ln 42-50 – “In one embodiment, a system is configured to analyze and interpret the context of data from a variety of different enterprises by adapting to a given context or contexts of enterprise data. For example, a service repair business has enterprise-specific information about issues or symptoms, diagnoses, recommended actions, repairs, parts, and/or recommendations depending on the type of domain they deal with: automotive, healthcare, home appliances, electronics, aeronautics.; Col 12 Ln 46-67- “A set of machine learning tools 370 within core engine 154, may further process the aggregated, weighted and normalized enterprise data from 360. Such tools and processes may include visualization engine 168, recommendation engine 374, statistical analyzer 376, query engine 290, classifier 160-1, clusterer 160-2, a profile processor 382, and an inference engine 388.; Col 20 Ln39-57- In FIG. 13, a method 1300 of using feature extraction engine 164 for realtime feature extraction is shown. This model may be the same domain-specific model that was processed in method 1200 above, where method 1300 is applied to further improve or augment the model using real time information. Following start 1310, the domain specific model is loaded 1312. Real-time information from feedback services 166-1 (of FIG. 2) is applied and the model is re-indexed 1314. The information may be, for example, from connected devices or user terminals in an enterprise. In the automotive service example, information provided by feedback services 166-1 may include a new work order entered by a service technician, or diagnostic information from a connected device, and/or involve a query from query engine 190. Using the re-indexed model, an entity relation annotated with contextual data is built or modified 1316. Features are extracted 1318, the model is annotated with features 1320, and feature vectors are stored 1322 as described above. The process ends at 1324. As described with respect to other figures above (e.g., FIG. 3), the foregoing example feature extraction methods 1200 and 1300 may be applied using the system to any desired enterprise, including without limitation automotive, healthcare, home appliances, electronics, or aeronautics enterprises.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasturi et al., US Patent No. 10157347B1 [hereinafter Kasturi], in view of Lin et al., US Publication No. 20210279566A1, [hereinafter Lin].
Regarding Claim 6 and Claim 19,  
Kasturi teaches the computer-implemented method for the model based product development forecasting of claim 4 (claim 18) and Kasturi teaches post processing clean up on data. The feature is expounded upon by Lin:
wherein the model data is analyzed to remove noisy data and outliers (Lin Par. 39-“  Referring to FIG. 4, a flow chart (400) is provided to illustrate a process for training a contrastive neural network (CNN) to learn how to manage novel patterns in a new dataset while leveraging prior knowledge from an existing and trained neural network. With respect to data annotation, the CNN mitigates labeling due to active learning and the incorporation of past knowledge. As shown, there are two sources of input. The first source, also referred to as input.sub.0, is an annotated dataset, e.g. historical data set, and a corresponding trained machine learning (ML) classifier (402). The second source, also referred to as input.sub.1, is a non-annotated dataset, e.g. new dataset, (404). The first source, (402), and the second source (404), are fed into a contrastive active learning system, either sequentially or in parallel, where the new data in the new dataset is compared against historical or annotated data in the historical dataset (406). Novel patterns present in the new dataset, but not in the historical dataset, are identified (408), and common patterns between the annotated data of the historical dataset and the new data are subject to masking (410). In one embodiment, the process of preserving novel data and masking irrelevant data is referred to as de-noising. The process of masking effectively disregards characteristics of the data that is common between the two datasets. Accordingly, the initial processing entails identification of novel patterns in the new dataset, and removal of noise.”);
Kasturi and Lin are directed to trained modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Kasturi, as taught by Lin, by cleaning data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kasturi with the motivation of preserving novel data and masking irrelevant data (Lin Par.39).
Regarding Claim 7 and Claim 20,

The computer-implemented method for the model based product development forecasting of claim 6, wherein a plurality of labeling functions are determined based on the analyzed model data, and wherein the plurality of labeling functions are input into a generative model used to train the trained model. (Kasturi Col 15 Ln3-12-“ Learning Module 159, Unsupervised: Canopy clustering is used to segregate entities based on primary set of features and for each of the primary clusters are passes through K-Means clustering algorithm to obtain finer clustering entities. Canopy clustering enables reduction in the complexity of the problem and improves computational performance without loss of accuracy. The finer clusters are large is number and hence we auto label each of the clusters based on the affinity of features to that cluster.”; Col 7& 8 Ln 1-8- “A feedback module 166-1 may provide a gateway back into the core module 154 to dynamically train and enhance the domain data by updating the taxonomies and feature extraction process. This feature allows the incremental update of the domain training data based on validation information, taxonomy updates, algorithm priorities, and general use cases that will affect the identification of entity attributes. The feedback services is part of the API services layer that impacts the underlying meta data, instead of reading and retrieving enriched data as other viewers. Simulator 180 may provide a simulation interface, e.g., accessible via a user interface 116 that allows a user to simulate and test new updates to the training set utilizing a small sample of the dataset”);
Regarding Claim 13,

Kasturi teaches the computer-implemented method for the model based product development forecasting of claim 11… 
Kasturi teaches
wherein a plurality of labeling functions are determined based on the analyzed model data, and wherein the plurality of labeling functions are input into a generative model used to train the trained model. (Kasturi Col 15 Ln3-12-“ Learning Module 159, Unsupervised: Canopy clustering is used to segregate entities based on primary set of features and for each of the primary clusters are passes through K-Means clustering algorithm to obtain finer clustering entities. Canopy clustering enables reduction in the complexity of the problem and improves computational performance without loss of accuracy. The finer clusters are large is number and hence we auto label each of the clusters based on the affinity of features to that cluster.”; Col 7& 8 Ln 1-8- “A feedback module 166-1 may provide a gateway back into the core module 154 to dynamically train and enhance the domain data by updating the taxonomies and feature extraction process. This feature allows the incremental update of the domain training data based on validation information, taxonomy updates, algorithm priorities, and general use cases that will affect the identification of entity attributes. The feedback services is part of the API services layer that impacts the underlying meta data, instead of reading and retrieving enriched data as other viewers. Simulator 180 may provide a simulation interface, e.g., accessible via a user interface 116 that allows a user to simulate and test new updates to the training set utilizing a small sample of the dataset”);

Kasturi teaches post processing clean up on data. The feature is expounded upon by Lin:
wherein the model data is analyzed to remove noisy data and outliers (Lin Par. 39-“  Referring to FIG. 4, a flow chart (400) is provided to illustrate a process for training a contrastive neural network (CNN) to learn how to manage novel patterns in a new dataset while leveraging prior knowledge from an existing and trained neural network. With respect to data annotation, the CNN mitigates labeling due to active learning and the incorporation of past knowledge. As shown, there are two sources of input. The first source, also referred to as input.sub.0, is an annotated dataset, e.g. historical data set, and a corresponding trained machine learning (ML) classifier (402). The second source, also referred to as input.sub.1, is a non-annotated dataset, e.g. new dataset, (404). The first source, (402), and the second source (404), are fed into a contrastive active learning system, either sequentially or in parallel, where the new data in the new dataset is compared against historical or annotated data in the historical dataset (406). Novel patterns present in the new dataset, but not in the historical dataset, are identified (408), and common patterns between the annotated data of the historical dataset and the new data are subject to masking (410). In one embodiment, the process of preserving novel data and masking irrelevant data is referred to as de-noising. The process of masking effectively disregards characteristics of the data that is common between the two datasets. Accordingly, the initial processing entails identification of novel patterns in the new dataset, and removal of noise.”);
Kasturi and Lin are directed to trained modeling. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Kasturi, as taught by Lin, by cleaning data with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Kasturi with the motivation of preserving novel data and masking irrelevant data (Lin Par.39).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. US 20190180358 A1 to Nandan et al..- Abstract-“ A machine learning and predictive analytics system is disclosed. The system may comprise a data access interface to receive, over a network, data associated with a subject from a data source. The data source may include an internal data source and an external data source. The system may comprise at least one processor to analyze the data associated with the subject, predict a future life event based on the analysis of the data, and calculate at least one of a financial forecast, a ratio, and an index based on the predicted future life event and data associated with the subject. The processor may use machine learning, statistical analysis, simulation, and/or modeling techniques to analyze the data, predict the future life event, and calculate the at least one of a financial forecast, a ratio, and an index, which may represent likelihood of the subject taking a financial action with a financial institution. The processor may also generate a recommendation for the subject to elect the financial action or other product or service based on the predicted life event.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624    
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624